Exhibit 10.2

 

March 13, 2020

 

Braemar TRS Corporation  14185 Dallas Parkway, Suite 1100  Dallas, Texas 75254 
Attention: Chief Financial Officer 









 

Re:Amended and Restated Braemar Hotel Master Management Agreement (the
“Management Agreement”) dated August 8, 2018, by and among Braemar TRS
Corporation, CHH III Tenant Parent Corp., RC Hotels (Virgin Islands), Inc. and
Remington Lodging & Hospitality, LLC

 

To the Chief Financial Officer:

 

Capitalized terms used, but not defined, herein shall have the meanings given to
them in the Management Agreement.

 

With regard to each Hotel that is subject to the Management Agreement, Section
16.01 of the Management Agreement provides that Manager shall be paid its
monthly Base Management Fee on the fifth (5th) day of each month for the
preceding Accounting Period. As you are no doubt aware, the spread of the novel
coronavirus (Covid-19) is having a significant impact on the travel and
hospitality industry. In order for Manager to better manage its corporate
working capital to ensure the continued efficient operation of the Hotels, we
request that you agree to permit: (i) payment of the Base Management Fee to
Manager; and (ii) reimbursement to Manager of all expenses for which Manager is
entitled to be reimbursed under the Management Agreement, in each case, on a
weekly rather than monthly basis (the “Proposal”). If approved, the timing of
payments contemplated by the Proposal will begin immediately and will continue
until terminated by Owner.

 

Please indicate your agreement to the Proposal by your signature below. Should
you have any questions, please do not hesitate to contact me.

 

 

REMINGTON LODGING & HOSPITALITY, LLC, a Delaware

limited liability company

      By: /s/ Sloan Dean  Name: Sloan Dean  Title: Chief Executive Officer



 



 



 

APPROVED AND AGREED:    Braemar TRS Corporation, on behalf of itself and  all
New Lessees under the Management Agreement,  hereby agrees to Proposal    
BRAEMAR TRS CORPORATION        By: /s/ Deric Eubanks  Name: Deric Eubanks 
Title: President           cc:     Braemar Hospitality Limited Partnership 
14185 Dallas Parkway, Suite 1100  Dallas, Texas 75254  Attention: General
Counsel 

 





 